DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim 6 recites “a plurality of walls capable of releasably interlocking with the partial replica” which includes the generic placeholder of “plurality of walls” followed by the functional limitation “capable of releasably interlocking with the partial replica” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the plurality of walls is disclosed in the applicant’s specifications are at least some of the plurality of walls including a groove for receiving a peripheral edge of the partial replica (Applicant specification page 12, embodiment 8).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “capable of releasably interlocking with the partial replica” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitations "the deformable sheet" in line 4 of claim 12 and recites “the stamped article” in the 3rd line of claim 12.  There is insufficient antecedent basis for this limitation in the claim and thus the claim fails to particularly point out and distinctly claim the subject matter.
Furthermore, claim 12 recites “… when it is pressed..” in the 5th line, which renders the claim vague and indefinite because the subject matter is not clear; More specifically claim 12 recites “it”, in the 5th line but it is unclear what “it” refers back to, as “it” could refer to the previously cited “the stamped article”, “the recessed region”, or “the deformable sheet”. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 3723584 A) and evidenced by Martell et al. (US 4601867 A hereinafter “Martell”).
Regarding claim 1, Nussbaum explicitly discloses a method of making a mold, [column 1, line 11-15]), the method comprising: providing a partial replica of an article to be molded (Fig. 2 depicts master 12 which is similar to the partial replica however silent on the article being stamped, [column 3, line 1-5]), the replica having opposed first and second major surfaces (Fig. 3 depicts 18 on an upper surface of the master 12, wherein the upper surface is analogous to the first major surface. Similarly Fig. 3 depicts 118 on the lower surface of the master 12, wherein the lower surface is analogous to the second major surface); coupling the partial replica to a walled enclosure (box 20 with removable plates 22 and peripheral frame 24 [Column 3, lines 48-58], Fig. 4) to provide a mold assembly having upper and lower chambers, the partial replica separating the upper and lower chambers from each other (Figure 4 is analogous to a mold assembly wherein it depicts the upper and lower chamber divided by the master which is analogous to partial replica. Said master is coupled to the peripheral frame 24 via a plurality of fingers 26 [Column 3, lines 48-58); hardening a first composition in the upper chamber to provide an upper tool having a shape complemental to the first major surface (Fig. 6 and 7 depict the hardening of a 1st composition which is analogous to an insulating foundation 40, wherein the insulation composition 40 has a shape that complements 18. 18 is on the upper side of master 12 which is analogous to the first major surface [Column 4, line 30-40]); hardening a second composition in the lower chamber to provide a lower tool having a shape complemental to the second major surface (Fig. 6 and 7 depict the hardening of a 2nd composition which is analogous to an insulating foundation 140, wherein the insulation composition 40 has a shape that complements 118. 118 is on the lower side of master 12 which is analogous to the second major surface [Column 4, line 30-40]); and removing the upper and lower tools from the mold assembly to obtain the mold which comprises of a male and female mold. (Fig. 7 depicts the master 12 is removed from the mold assembly such that a male and female mold. ([Column 4, line 37-45]).
While Nussbaum discloses a method of making a mold, Nussbaum is silent on a method of making a stamping tool, as said method of making a mold does not explicitly disclosed the mold to be stamping tool. 
In an analogous art Martell explicitly discloses a clay buck 2 (analogous to a master mold) being used to create a stamping tool (epoxy tool, depicted in Fig. 3, [Column 3, lines 44-55] ). Fig. 8 depicts male and female molds (epoxy tool) stamping a steel door panel 54 [Column 6, lines 15-25].
Even though Nussbaum is silent on whether or not the disclosed method, can be used for making “a stamping tool”, it also, would have been obvious for a person of ordinary skill in the art, at the time of the invention, to merely replace the master tool (12) for forming an electroformed mold, as taught by Nussbaum, with another master tool which can be used to make a stamping tool, instead, since such replacement is considered a mere matter of engineering choice and it involves only routine skill in the art. This is evidenced by Martell who explicitly discloses a clay buck 2 (analogous to a master mold) being used to create a stamping tool (epoxy tool, depicted in Fig. 3). The master tool (12) could be replaced with clay buck 2 to form a stamping tool. Said POSITA would be motivated to do so to form a stamping tool. 
Therefore, in addressing claim 1, Nussbaum evidenced by Martell explicitly discloses a method of making a stamping tool (method of making a mold can be used to make a stamping tool as evidenced by Martell.), the method comprising: providing a partial replica of an article to be stamped (Fig. 2 depicts a master mold 12. As evidenced by Martell, the master mold 12 can be replaced with another master tool used to make a stamping tool, such a mold would be analogous to the partial replica. [Nussbaum column 3, line 1-5]), the replica having opposed first and second major surfaces (Fig. 3 depicts 18 on an upper surface of the master 12, wherein the upper surface is analogous to the first major surface. Similarly Fig. 3 depicts 118 on the lower surface of the master 12, wherein the lower surface is analogous to the second major surface); coupling the partial replica to a walled enclosure (box 20 with removable plates 22 and peripheral frame 24 [Column 3, lines 48-58], Fig. 4) to provide a mold assembly having upper and lower chambers, the partial replica separating the upper and lower chambers from each other (Figure 4 is analogous to a mold assembly wherein it depicts the upper and lower chamber divided by the master which is analogous to partial replica. Said master is coupled to the peripheral frame 24 via a plurality of fingers 26 [Column 3, lines 48-58); hardening a first composition in the upper chamber to provide an upper tool having a shape complemental to the first major surface (Fig. 6 and 7 depict the hardening of a 1st composition which is analogous to an insulating foundation 40, wherein the insulation composition 40 has a shape that complements 18. 18 is on the upper side of master 12 which is analogous to the first major surface [Column 4, line 30-40]); hardening a second composition in the lower chamber to provide a lower tool having a shape complemental to the second major surface (Fig. 6 and 7 depict the hardening of a 2nd composition which is analogous to an insulating foundation 140, wherein the insulation composition 40 has a shape that complements 118. 118 is on the lower side of master 12 which is analogous to the second major surface [Column 4, line 30-40]); and removing the upper and lower tools from the mold assembly to obtain the stamping tool (Fig. 7 depicts the master 12 is removed from the mold assembly such that a male and female mold. Said male and female mold are analogous to the upper and lower tools and thus a stamping tool is obtained ([Column 4, line 37-45]).


    PNG
    media_image1.png
    129
    379
    media_image1.png
    Greyscale

Nussbaum Fig. 2, depicts the master 12

    PNG
    media_image2.png
    317
    514
    media_image2.png
    Greyscale

Nussbaum Fig. 3 and 4, In Figure 4 the red annotation denotes the upper chamber and the green annotation denotes the lower chamber. The upper surface of the master 12 is on the side of 18 and the upper chamber. Similarly, the lower surface of the master 12 is on the side of 118 and the lower chamber.


    PNG
    media_image3.png
    209
    474
    media_image3.png
    Greyscale

Nussbaum Fig. 6

    PNG
    media_image4.png
    254
    360
    media_image4.png
    Greyscale

Nussbaum Fig. 7, depicts the separation of a male and female mold to obtain a stamping tool, wherein the upper mold is the female mold and the lower mold is the male mold.

Regarding claim 3, Nussbaum evidenced by Martell  explicitly discloses the method of claim 1, wherein the upper and lower chambers do not communicate with each other within the walled enclosure (Nussbaum Fig. 4 depicts the upper and lower chamber divided by the master 12, such that they do not communicate with each other within the walled enclosure).
Regarding claim 6, Nussbaum evidenced by Martell  explicitly discloses the method claim 1, wherein the walled enclosure comprises a plurality of walls capable of releasably interlocking with the partial replica (The master 12 which is analogous to the partial replica, is depicted in Fig 4 as being interlocked with fingers 26 via the peripheral frame 24 [Nussbaum, Column 4, line 48-58]).
Regarding Claim 13 Nussbaum evidenced by Martell  explicitly discloses the method of claim 1, wherein the opposing first and second major surfaces of the partial replica substantially match each other (Nussbaum depicted in Fig. 4, surface upper and lower surfaces of the master 12, which are analogous to the first and second major surface substantially match each other).
Regarding Claim 14, a stamping tool made using the method of claim 1 (Nussbaum, Fig. 7 depicts the master 12 is removed from the mold assembly such that a male and female mold. Said male and female mold are analogous to the upper and lower tools and thus a stamping tool is obtained ([Nussbaum, Column 4, line 37-45]).
Claims 2 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 3723584 A) evidenced by Martell et al. (US 4601867 A hereinafter “Martell”) as applied to claim 1, and in view of Harding (US 20010028123 A1).
Regarding claim 2, Nussbaum evidenced by Martell explicitly discloses a method of making a stamped article from the stamping tool (the male and female mold depicted in Nussbaum, Fig. 7) of claim 1, however said stamped article which is analogous to the boat depicted in Fig. 8, is made via injection molding [Nussbaum Column 4, lines 55-65].
Thus, Nussbaum evidenced by Martell  explicitly discloses all of the limitations of claim 2, however is silent on making said stamped article from a deformable sheet.
In an analogous art Harding explicitly discloses a procedure wherein a female mold 98 and male mold 80 share a corresponding surface with recesses and dents such said reliefs are provided to a thermoformable plastic sheet 114. Said reliefs are desired as they correspond to a printed image on the plastic sheet to emulate brushstrokes [0049]. 
A person of ordinary skill in the art, (hereinafter “POSITA”) at the time of the invention would have found it obvious to modify Nussbaum evidenced by Martell  in view of Harding such that a thermoformable plastic sheet is stamped to form a stamped article, such as a printed image with reliefs that emulate brushstrokes.
Therefore, in addressing claim 2, Nussbaum in view of Harding and evidenced by Martell explicitly discloses the method of making a stamped article from the stamping tool (the male and female molds depicted in Nussbaum Fig. 7 are analogous to the stamping tool) of claim 1, the method comprising pressing a deformable sheet (thermoformable plastic sheet) between the upper and lower tools (the male and female mold depicted in Nussbaum Fig. 7) of the stamping tool to form the stamped article (printed image with reliefs).
Regarding claim 15, Nussbaum in view of Harding explicitly discloses a stamped article (printed image with reliefs) made using the method of claim 2.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 3723584 A) evidenced by Martell et al. (US 4601867 A hereinafter “Martell”) as applied to claim 1, and in view of Shepheard (US 6663812 B1).
Nussbaum evidenced by Martell  explicitly discloses the method of claim 1, wherein the mold assembly (Fig. 4) hardens a first composition (Nussbaum, Fig. 6 and 7 depict the hardening of an insulating foundation 40 and 140 which is analogous to the first and second composition respectively,[ Nussbaum, Column 4, line 30-40]). 
Nussbaum evidenced by Martell  explicitly discloses all of the limitations of claim 1, however is silent on the limitation of claim 4 wherein the method of claim 1 comprises of inverting the mold assembly after hardening the first composition but prior to hardening the second composition.
In an analogous art, Shepheard explicitly discloses an early stage of mold preparation wherein a master pattern 20 has a pourable mold material poured into a space defined by the walls 40b. After the pourable material has hardened into a solid flexible material the pattern is inverted and a pourable material is then poured into a space defined by walls 40a [column 6 lines 59-67 and column 7, lines 1-35].  The master pattern 20 and walls 40b are analogous to a mold assembly and the inverting of the master pattern 20 and the walls 40b and are depicted in Fig, 3 and 4. 

    PNG
    media_image5.png
    713
    424
    media_image5.png
    Greyscale

Shepheard, Fig. 3 and 4
A POSITA at the time of the invention would have found it obvious to modify Nussbaum evidenced by Martell in view of Shepheard, such that the after the insulation foundation 40 (analogous to the first composition) is hardened, the mold assembly (Fig. 4) is inverted to harden the second composition (insulation foundation 140), as evidenced by Shepheard wherein the master pattern 20 and walls 40b are inverted to pour the pourable material into a space defined by walls 40a. A POSITA would be motivated to so as Shepheard describes the method as faithfully reproducing the master pattern in a cured mold (Shepheard, Column 4, lines 46-55).
Therefore, in addressing claim 4, Shepheard in view of Nussbaum explicitly discloses the method of claim 1, further comprising inverting the mold assembly (Nussbaum, Fig. 4) after hardening the first composition (insulation foundation 40) but prior to hardening the second composition (insulation foundation 140).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 3723584 A) evidenced by Martell et al. (US 4601867 A hereinafter “Martell”) as applied to claim 1, and in view of Matsuoka et al.  (US 6254370 B1 hereinafter “Matsuoka”)
Regarding claim 5, Nussbaum evidenced by Martell explicitly discloses all of the limitations of claim 1, such as the walled enclosure (Nussbaum, box 20 with removable plates 22 and peripheral frame 24 [Nussbaum , Column 3, lines 48-58]; Nussbaum, Fig. 4), however Nussbaum evidenced by Martell is silent on the limitation of claim 4 wherein the walls of said walled enclosure are interlocked with each other.
In an analogous art Matsuoka explicitly discloses a form 10 for manufacturing a resin mold by accommodating a master 12. Said form 10 comprises of a frame 18. Said frame 18 comprises of a bottom plate 22, and parallel side plates 24 and second side plates 26, wherein said plates comprise of fasteners 20 with usable bolts 32 in order to fix the plates 22 and 26 to each other and bottom plate 22 (Fig. 1, [Column 3 lines 3-45]).


    PNG
    media_image6.png
    678
    494
    media_image6.png
    Greyscale

Matsuoka Fig. 1
A POSITA at the time of the invention would have found it obvious to modify Nussbaum evidenced by Martell, in view of Matsuoka such that the walls (removable plates 22 and peripheral frame 24) of the walled enclosure (box 20) comprise of fasteners 20 with usable bolts 32 in order to fix said walls to each other.
Therefore, in addressing claim 5 , Nussbaum in view of Matsuoka and evidenced by Martell explicitly discloses the method of claim 1, wherein the walled enclosure (box 20) comprises a plurality of walls (removable plates 22 and peripheral frame 24) that releasably interlock with each other (removable plates 22 and peripheral frame 24 are fixed to each other through fasteners with usable bolts).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 3723584 A) evidenced by Martell et al. (US 4601867 A hereinafter “Martell”), as applied to claim 1 & 6, and in view of Kobrin et al.  (US 20150336301 A1 hereinafter “Kobrin”).
Regarding claim 7 and 8, Nussbaum evidenced by Martell explicitly discloses all of the limitations of claim 6, such as the walled enclosure (Nussbaum, box 20) comprised of the plurality of walls (box 20 with removable plates 22 and peripheral frame 24 [Nussbaum, Column 3, lines 48-58], Fig. 4), which comprise of fingers for interlocking the partial replica (The master 12 which is analogous to the partial replica, is depicted in Fig 4 as being interlocked with fingers 26 via the peripheral frame 24, [Nussbaum , Column 3, line 48-58]).
Nussbaum evidenced by Martell is silent on the limitation of claim 7 wherein the plurality of walls includes a groove for receiving a peripheral edge of the partial replica. Furthermore, Nussbaum evidenced by Martell is silent on the limitation of claim 8 wherein the partial replica includes a groove for receiving a protruding feature on at least one wall.
In an analogous art Kobrin explicitly discloses n assembly apparatus 400 for fabricating cylindrical masks wherein Fig. 4A and 4B depicts a plate 402 with 2 grooves (410a and 410b) and a protruding feature between said grooves. Fig. 4A and 4B further depicts the casting cylinder 414 with 2 protruding features and a groove between said features. Said grooves align with the placement of the sidewalls of the mask cylinder and casting cylinder to facilitate holding them in place [0079].


    PNG
    media_image7.png
    718
    563
    media_image7.png
    Greyscale

Kobrin Fig. 4A and 4B. 
Fig. 4B denotes the protruding feature of the casting cylinder 414 in pink, and the groove in green. Similarly, the grooves of plate 402 are denoted in purple while the protruding feature is denoted in yellow.
A POSITA at the time of the invention would have found it obvious to modify Nussbaum evidenced by Martell in view of Kobrin such that the partial replica (Nussbaum, mater mold 12) which is analogous to the casting cylinder (Korbin, 414), and the plurality of walls (Nussbaum, peripheral frame 24) which is analogous to the plate (Kobrin, 402), both comprise of grooves and protruding features in order to facilitate holding the partial replica to the plurality of walls as evidenced by Kobrin.
Therefore, in addressing claim 7, Nussbaum in view of Kobrin and evidenced by Martell explicitly discloses the method of claim 6, wherein at least some of the plurality of walls (Nussbaum, peripheral frame 24) include a groove for receiving a peripheral edge of the partial replica (the master 12 featuring protruding features to facilitate being held by the grooves of the peripheral frame 24).
Therefore, in addressing claim 8, Nussbaum in view of Kobrin and evidenced by Martell explicitly discloses the method of claim 6, wherein the partial replica (the master 12) includes a groove for receiving a protruding feature on at least one wall (the peripheral frame 24 featuring protruding features to facilitate holding the partial replica).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 3723584 A) evidenced by Martell et al. (US 4601867 A hereinafter “Martell”), as applied to claim 1, and in view of Zaneveld et al.  (US 10350833 B1 hereinafter “Zaneveld”).
Regarding claim 9-10, Nussbaum evidenced by Martell explicitly discloses all of the limitations of claim 1 such as the partial replica (Nussbaum , Fig. 2 depicts master 12 which is analogous to the partial replica, [Nussbaum , column 3, line 1-5]) and walled enclosure (box 20 with removable plates 22 and peripheral frame 24 [Nussbaum, Column 3, lines 48-58], Fig. 4), however is silent on the limitation of claim 9 wherein said partial replica is fabricated by additive manufacturing and likewise the limitation of claim 10 wherein said walled enclosure is fabricated by additive manufacturing.
Zaneveld explicitly discloses 3D printing as a rapid prototyping technique to create the mold and inserts [Column 13, lines 6-10] and defines 3D printing as an additive manufacturing technique [Column 8, lines 15-20]. Said mold can create desired characteristics from a base model after a suitable material has set inside said mold. Said insert can be removed via heating or dissolution [Column 13, lines 30-38].
Zaneveld further discloses Fig. 4 which depict the insert 17 being placed inside the mold 21 and filled with a liquid material 23. Fig. 5 & 6 explicitly disclose that the mold can be held together using clamps, tape, rubber bands or adhesives [column 14, lines 39-48].

    PNG
    media_image8.png
    598
    474
    media_image8.png
    Greyscale

Zaneveld Fig. 4

    PNG
    media_image9.png
    647
    483
    media_image9.png
    Greyscale

Zaneveld Fig. 5 and 6
	A POSITA at the time of the invention would have found it obvious to modify Nussbaum evidenced by Martell with Zaneveld such that the partial replica (master 12) which is analogous to the inserts be fabricated using 3D printing. Said POSITA would be motivated to do so as a partial replica fabricated this way can be removed via dissolution or heating.
	Furthermore, A POSITA at the time of the invention would have found it obvious to further modify Nussbaum evidenced by Martell in view of Zaneveld such that the walled enclosure (box 20) is fabricated using 3D printing as doing so is described as a rapid prototyping technique and would also be able to impart desired characteristics on said walled enclosure. The mold disclosed by Zaneveld is analogous to the walled enclosure (box 20) disclosed by Nussbaum as both enclose an object to be molded (insert and master 12 respectively). To enclose the walled enclosure fabricated from 3D printing clamps, tape, or rubber bands can be used as evidenced by Zaneveld.
	Therefore, in addressing claim 9, Nussbaum in view of Zaneveld and evidenced by Martell explicitly discloses the method of claim 1, wherein the partial replica (master 12) is at least partially fabricated by additive manufacturing (the master 12 is fabricated using 3D printing which facilitates removal via dissolution or heating).
	Therefore, in addressing claim 10, Nussbaum in view of Zaneveld and evidenced by Martell explicitly discloses the method of claim 1, wherein the walled enclosure (box 20) is at least partially fabricated by additive manufacturing (box 20 is fabricated using printing which facilitates rapid prototyping and imparting desired characteristics on said box 20).
	Regarding claim 11, Nussbaum in view of Zaneveld explicitly and evidenced by Martell discloses the method of claim 10, wherein the walled enclosure (box 20 with removable plates 22 and peripheral frame 24 [Nussbaum, Column 3, lines 48-58], Fig. 4) comprises a plurality of releasably interlocking walls (removable plates 22 and peripheral frame 24 are held together via clamps, tape, or rubber bands), each wall at least partially fabricated by additive manufacturing (box 20 is fabricated using printing which facilitates rapid prototyping and imparting desired characteristics on said box 20).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 3723584 A) evidenced by Martell et al. (US 4601867 A hereinafter “Martell”), as applied to claim 1, and in view of O’Hare et al.  (US 20140110879 A1 hereinafter “O’Hare”).
Regarding claim 12, Nussbaum evidenced by Martell explicitly discloses all of the limitations of claim 1 such as the first and second major surface (upper and lower surface of the master, Nussbaum Fig. 2 and 3, Fig. 3 annotated above). Nussbaum further discloses the master 12 to have recess regions denoted in Fig. 3 below such that they form a shoulder on the respective upper or lower tool as depicted in Fig. 7 below. 

    PNG
    media_image10.png
    141
    313
    media_image10.png
    Greyscale

Nussbaum Fig. 3, annotated to depict a recess region on the upper and lower surface of the master 12.

    PNG
    media_image11.png
    241
    272
    media_image11.png
    Greyscale

Nussbaum Fig. 7, annotated in blue to depict a shoulder on the upper and lower tool.

However, Nussbaum evidenced by Martell is silent on the recess regions of the first and second major surfaces to have a depth corresponding to the desired thickness of a stamped article wherein the shoulders limit compression of the deformable sheet when pressed.
	In an analogous art, O’Hare explicitly discloses a negative 46 comprising of a peripheral ridge 48. While a submaster 50 is in the process of being formed against the negative 46, said peripheral ridge 48 supports a submaster support plate 52. The submaster support plate 52 has a filling port 54 for the introduction of a substance into the space below the submaster support plate 52 and above the negative 46, so as to form a submaster 50 which has a pattern which is a negative replica of the negative 46 [0041-0042]. The above is depicted in Fig. 6 of O’Hare.

    PNG
    media_image12.png
    153
    415
    media_image12.png
    Greyscale

O’Hare Fig. 6, the peripheral ridges 48 are annotated in red.
	A POSITA at the time of the invention would have found it obvious to modify Nussbaum evidenced by Martell in view of O’Hare such that the recesses of the master 12 and shoulders of the upper and lower tool, correspond to a space which allows for a substance to form, wherein this space has a depth as evidenced by O’Hare who explicitly discloses a ridge which is analogous to the shoulders to create a space wherein a submaster can be formed.
Therefore, in addressing claim 12, Nussbaum evidenced by Martell in view of O’Hare explicitly discloses, the method of claim 1, wherein at least one of the first and second major surfaces (upper and lower surface of master 12) includes a recessed region (recess region annotated in Fig. 3) having a depth corresponding to a desired thickness of the stamped article (A space created which corresponds to the shoulders of the upper and lower tool and the recess region), the recessed region forming a shoulder on the respective upper or lower tool to limit compression of the deformable sheet when it is pressed (shoulders as depicted in Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754